DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
vertical direction, the dual-screen driver chip performs upsampling on the first image and the second image asynchronously, when the specific direction is a horizontal direction, the dual-screen driver chip performs upsampling on the first image and the second image synchronously”.
No support can be found either for the limitation in claim 9: “the specific direction further includes a non-horizontal and non-vertical direction, the non-horizontal and non-vertical direction being a positional arrangement direction of the first screen and the second screen”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO (US 20110234584 A1) in view of SHI et al. (US 20200218340 A1) and Horlander et al. (US 20120300843 A1).
Regarding claim 1. ENDO discloses a pair of video glasses ([0004] A head-mounted display device (hereinafter, referred to as an HMD) is known which is worn on a head of a wearer and displays a video in front of eyes of the wearer), comprising:
a body (figure 1), and an application processor (figure 1, [0031] various kinds of image processing circuits that are provided in the housing 14; figure 2 units 21L and 21R), a dual-screen driver circuit ([0031] various kinds of image processing circuits that are provided in the housing 14; figure 2 unit 22), a first screen, and a second screen carried on the body (figure 1, figure 2, [0031] left and right display units 17L and 17R); 
wherein: 
the dual-screen driver circuit performs a dual-screen display processing on an image received from the application processor (figure 2 outputs of units 21L and 21R are input into unit 22) to be displayed to obtain a first image to be displayed on the first screen and a second image to be displayed on the second screen, and transmits the first image to the first screen and the second image to the (figure 2 outputs of unit 22 are input into units 18L and 18R), wherein the first screen displays the first image, and the second screen displays the second image (figure 2 units 17L and 17R).
However, ENDO does not explicitly disclose that the dual-screen driver circuit is a dual-screen driver chip.
SHI discloses that each of the modules of a display panel may be implemented by such hardware as a processing circuit, e.g., a chip ([0030], [0038], [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of ENDO according to the invention of SHI, to use a circuit chip to implement the dual-screen driver, in order to better achieve the corresponding function (SHI [0073]).
However, ENDO in view of SHI does not explicitly disclose:
the application processor compresses the first image in the image-to-be-displayed by half along a specific direction to obtain a first screen image, compresses the second image in the image-to-be-displayed by half along the specific direction to obtain the second screen image, and transmits an image obtained by stitching the first screen image and the second screen image together as the image-to-be-displayed to the dual-screen driver chip; and
the dual-screen driver chip further performs upsampling on the first image and the second image in the image-to-be-displayed along the specific direction to restore the first image and the second image before the compression,
wherein the specific direction includes a horizontal direction or a vertical direction; when the specific direction is a vertical direction, the dual-screen driver chip performs upsampling on the first image and the second image asynchronously, when the specific direction is a horizontal direction, the dual-screen driver chip performs upsampling on the first image and the second image synchronously.

an application processor ([0103] a processor configured for performing down-sampling) compresses a first image in an image-to-be-displayed by half along a specific direction to obtain a first screen image, compresses a second image in the image-to-be-displayed by half along the specific direction to obtain a second screen image (figure 4, [0056] the left picture 410 and the right picture 420 are assumed to have been downsampled in the horizontal direction by a factor of 2. Therefore, in figure 4 of Horlander, before the left picture 410 and the right picture 420 are combined (stitched together), the downsampled (compressed) left picture 410 and right picture 420 have been obtained), and transmits an image obtained by stitching the first screen image and the second screen image together as the image-to-be-displayed to a receiver ([0056] These two pictures 410 and 420 are combined; figure 9, figure 10, [0103]-[0104] a transmitter 904 capable of transmitting the encoded signal); and
the receiver further performs upsampling on the first image and the second image in the image-to-be-displayed along the specific direction to restore the first image and the second image before the compression (figure 1, [0040]-[0041] The sampler 180 performs the conversion by upsampling the left picture reconstruction 176 to recover the original horizontal size of the left view picture 140; The sampler 182 performs the conversion by upsampling the right picture reconstruction 178 to recover the original horizontal size of the right view picture 14),
wherein the specific direction includes a horizontal direction (figure 4 unit 430) or a vertical direction (figure 4 unit 440); when the specific direction is a vertical direction, the receiver performs upsampling on the first image and the second image asynchronously (figure 4 unit 440, [0065]; figure 1 units 180 and 182), when the specific direction is a horizontal direction, the receiver performs upsampling on the first image and the second image synchronously (figure 4 unit 430, [0056]; figure 1 units 180 and 182).
(Horlander [0018]).

Regarding claim 2. ENDO discloses the video glasses of claim 1, wherein the dual-screen driver chip includes a first interface and two second interfaces; 
the first interface connects to the application processor to receive the image to be displayed transmitted by the application processor (figure 2 outputs of units 21L and 21R are input into unit 22); and, 
one of the two second interfaces is connected to the first screen, and the other second interfaces is connected to the second screen (figure 2 outputs of unit 22 are input into units 18L and 18R).

Regarding claim 3. ENDO discloses the video glasses of claim 2, wherein when the video glasses support three-dimensional displays ([0013] 3D mode), the application processor transmits an screen image in the image to be displayed corresponding to the first screen and the screen image in the image to be displayed corresponding to the second screen to the dual-screen driver chip in sequence ([0056] Each frame of the captured left viewpoint image and the captured right viewpoint image is sequentially transmitted to the image processing unit 22 through the signal processing units 21L and 21R).

Regarding claim 4. ENDO discloses the video glasses of claim 3, wherein the dual-screen driver chip uses the received screen image corresponding to the first screen as the first image to be displayed on the first screen, and the received screen image corresponding to the second screen as the second (figure 2 outputs of unit 22 are input into units 18L and 18R).

Regarding claim 5. Horlander discloses supporting three-dimensional display ([0019] broadcast 3D video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of ENDO and SHI according to the invention of Horlander, to downsample the left and right images in half, in order to improve the efficiency of compressing a stereo image pairs (Horlander [0018]).

Regarding claim 6. Horlander discloses determining the specific direction before performing upsampling on the first screen image in the image to be displayed along the specific direction to obtain the first image to be displayed on the first screen and performing upsampling on the second screen image in the image to be displayed along the specific direction to obtain the second image to be displayed on the second screen (figure 9, figure 10, [0103] metadata/parameters are provided including conversion type (for example, horizontal sampling or vertical sampling) for each picture, inherently the decoder/receiver may determine the specific direction according to the metadata/parameters; figure 1, [0040]-[0041] The sampler 180 performs the conversion by upsampling the left picture reconstruction 176 to recover the original horizontal size of the left view picture 140; The sampler 182 performs the conversion by upsampling the right picture reconstruction 178 to recover the original horizontal size of the right view picture 14).
The same motivation has been stated in claim 5.

([0019] a left and right picture, each horizontally sub-sampled by half, concatenated to form a single full size composite left+right picture; [0020] Horizontal sub-sampling and vertical sub-sampling are both used in current generation half resolution 3D encoders).
The same motivation has been stated in claim 5.

Regarding claim 8. Horlander discloses the image to be displayed carries an identifier of the specific direction and the decoder/receiver determines the specific direction based on the identifier of the specific direction carried by the image to be displayed (figure 9, figure 10, [0103] metadata/parameters are provided including conversion type (for example, horizontal sampling or vertical sampling) for each picture, inherently the decoder/receiver may determine the specific direction according to the metadata/parameters).
The same motivation has been stated in claim 5.

Regarding claim 10. ENDO discloses the video glasses of claim 1, wherein when the video glasses support two-dimensional display ([0013] 2D mode), the dual-screen driver chip uses the received image to be displayed as the first image to be displayed on the first screen and the second image to be displayed on the second screen ([0013] displays the main image obtained from one of the left and right viewpoint images on each of the left main screen and the right main screen in the 2D mode).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ENDO (US 20110234584 A1) in view of SHI et al. (US 20200218340 A1) and Horlander et al. (US 20120300843 A1) as applied to claims 1-8 and 10 above, and further in view of Lee (US 20120120190 A1).
([0012] a source 3D video signal has a plurality of side-by-side frames each consisting of a corresponding pair of horizontally down-scaled right-eye and left-eye frames, an upsampled 2D video signal is generated horizontally, extract a predetermined half of each side-by-side frame in the upsampled 2D video signal, and convert the extracted halves of the side-by-side frames alternatively into a series of right-eye images and a series of left-eye images constituting a 3D video signal; [0004] the image is presented to each eye using shutter glasses having a left-eye lens and a right-eye lens (a positional arrangement direction of a left-eye lens and a right-eye lens is horizontal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of ENDO, SHI and Horlander according to the invention of Lee, when the specific direction is a positional arrangement direction of the first screen and the second screen, to upsample the left and right images in the same horizontal direction as the direction in which the images are downsampled and as the positional arrangement direction (horizontal) of the screens of the pair of glasses, in order to generate 3D images correctly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/Examiner, Art Unit 2488